774 F.2d 1162
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lynn Johnston, Plaintiff-Appellant,v.Fred Wilkins; Jeff Mucha; Douglas Mesman; Kenneth Post;Robert Dykstra; James Piper; Richard Kloote; andJoseph Legatz, Defendants-Appellees.
No. 85-1444
United States Court of Appeals, Sixth Circuit.
9/26/85

W.D.Mich.
APPEAL DISMISSED
ORDER
BEFORE:  KEITH, KENNEDY and MILBURN, Circuit Judges.


1
This matter is before the Court on consideration of appellant's response to this Court's order to show cause why the appeal should not be dismissed as being untimely filed and appellees' reply.


2
The order from which appellant sought an appeal was entered April 22, 1985.  The notice of appeal was filed May 28, 1985-6 days late.  Rule 4(a), Federal Rules of Appellate Procedure.


3
Compliance with Rule 4(a), Federal Rules of Appellate Procedure, is a mandatory jurisdictional prerequisite which this Court can neither waive nor extend.  Peake v. First Nat'l Bank and Trust Co. of Marquette, 717 F.2d 1016 (6th Cir. 1983).  Rule 26(c), Federal Rules of Appellate Procedure, specifically provides that this Court cannot enlarge the time in which the notice of appeal is required to be filed.


4
Since appellant failed to file a timely notice of appeal, this Court is deprived of jurisdiction over the matter.


5
Therefore, it is ORDERED that the appeal be and hereby is dismissed.